Citation Nr: 0916110	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel








INTRODUCTION

The appellant served in the Merchant Marines from December 
26, 1945 to December 31, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.

This matter was previously before the Board and in a March 
2005 decision, denied the appellant's claim.

In a November 2006 Order issued by the Court of Appeals for 
Veterans Claims, the March 2005 Board decision was vacated 
and remanded to the Board.

In April 2007, this matter was remanded by the Board for 
further evidentiary and procedural development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant served in the Merchant Marines from December 
26, 1945 to December 31, 1946.

2. The appellant did not serve as a crew member aboard a 
merchant vessel during the period of armed conflict, December 
7, 1941, to August 15, 1945.

3. The appellant is not shown to have had active military, 
naval or air service, and is not an individual or a member of 
a group considered to have performed active military, naval 
or air service.


CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA nonservice-connected pension benefits have 
not been met. 38 U.S.C.A. § 101(10), (24), 1110, 1521(j), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.3(a)(3), 3.6, 3.7, 3.203, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 (2008).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

As this issue hinges on whether the appellant has requisite 
service, the law as mandated by statute, and not the 
evidence, is dispositive of this appeal. Thus, VCAA notice is 
not applicable. See Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis, 6 Vet. App. 426 (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.). As such, no further action is required 
pursuant to the VCAA.


The Merits of the Claim

The law provides that service connection may be granted to a 
Veteran for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

Basic eligibility for pension benefits exists when a claimant 
has active military service of 90 days or more during a 
period of war; has active military service during a period of 
war and was discharged or released from such service for a 
service-connected disability; for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2008).

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d) (2008). The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits. 38 C.F.R. § 3.8(a). Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation, but not for pension benefits. 
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits. 38 C.F.R. § 3.8(c) and (d).

Service in the active military, naval, or air service 
includes service in the United States Armed Forces. See 38 
U.S.C. § 101(10) (in pertinent part defining "Armed Forces" 
as "United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard."). Merchant Marines are not included in the 
statutory definition of Armed Forces.

With regard to service as a merchant seaman, the Board notes 
that the Secretary of the Air Force made a determination on 
January 19, 1988, that the service of American Merchant 
Marines in oceangoing service during the period of armed 
conflict, from December 7, 1941, to August 15, 1945, shall be 
considered active duty for the purposes of all laws 
administered by VA. See 53 Fed. Reg. 2,775-02 (Feb. 1, 1988). 
See also 38 C.F.R. § 3.7(x)(15) (2008) (certifying as "active 
military service" the service of American Merchant Marines in 
Oceangoing Service during the period from December 7, 1941, 
to August 15, 1945).

To be eligible for VA benefits under this determination, each 
claimant is required to demonstrate by the following 
eligibility criteria that he or she:

1. 	Was employed by the War Shipping Administration or 
Office of Defense Transportation or their agents as a 
merchant seaman documented by the U.S. Coast Guard or 
Department of Commerce (Merchant Mariner's 
Document/Certificate of Service), or as a civil servant 
employed by the U.S. Army Transport Service or the Naval 
Transportation Service; and,

2. 	Served satisfactorily as a crew member during the period 
of armed conflict, December 7, 1941, to August 15, 1945, 
aboard, (a) merchant vessels in oceangoing, i.e., 
foreign, intercoastal, or coastwise service and further 
to include "near foreign" voyages between the United 
States and Canada, Mexico, or West Indies via ocean 
routes, or; (b) public vessels in oceangoing service or 
foreign waters.

53 Fed. Reg. 2,775-02; see also Frasure v. Principi, 18 Vet. 
App. 379, 386 (2004).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service. See 38 C.F.R. § 3.203; Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992). The Board notes that service 
department certifications for purposes of Veteran status are 
conclusive and binding on VA. See Palor v. Nicholson, 21 Vet. 
App. 325, 332 (2007) Palor, citing Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).

The appellant has no recognized service in the Armed Forces. 
See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof). Rather he was a U. 
S. merchant seaman. He claims that such service is qualifying 
service to establish his status as a Veteran.

The RO received a copy of the appellant's DD-214 from the 
National Personnel Records Center (NPRC). The DD-214 
indicated the appellant served with the Army Transportation 
Corps from December 12, 1945 to December 31, 1946 and this 
period "administratively established active duty service for 
benefits under Chapter 23 (relating to burial benefits) and 
Chapter 24 (relating to internment benefits) of Title 38 
United States Code."

Although the service documents show that the Veteran was 
under the control of the "Army Transportation Corps," from 
December 12, 1945 to December 31, 1946, other documents on 
file make clear that he was serving in the Merchant Marine at 
the time under control of the Army; he had not enlisted or 
been inducted into the Army proper, but rather was a Merchant 
Mariner. This is evidenced by the indication on the DD-214 
that he had no rank, pay grade or command to which he was 
transferred, and by the fact that the DD-214 was issued only 
under the provisions of the Veterans Programs Enhancement Act 
of 1998, Pub. L. No. 105-368 (which provides for certain 
benefits for those who were members of the United States 
Merchant Marine, including in the Army Transport Service). 
See also M21-1R, Part III, Subpart iii, Chapter 2, Section F, 
topic 36 (recognizing that Merchant Mariners served under the 
Army Transportation Service).

Pub. L. No. 105-368, Section 402 (1998)  provides for 
merchant marine service after August 15, 1945. Pub. L. No. 
105-368 provides that qualified service of certain merchant 
marines between August 16, 1945 and December 31, 1946, is 
deemed active service for the following benefits: burial 
flags, burial allowance, plot allowance, headstones/markers, 
interment in national cemeteries and markers in memorial 
areas. Merchant marine service after August 15, 1945 does not 
establish eligibility for compensation and/or pension.

The Board acknowledges the appellant's contention that he was 
in the Army for more than 90 days because the DD-214 notes 
his service as the Army Transportation Corps. As already 
discussed, he was not enlisted or inducted in the Army during 
that period, but rather was a Merchant Mariner under control 
of the Army. Applicable regulations do not otherwise 
establish exceptions for those who served in the "Army 
Transportation Corps."

Here, the primary question on appeal is whether the appellant 
is a member of a group of Merchant Marines that has been 
recognized in a legislative or regulatory provision as being 
eligible for Veteran's benefits. 53 Fed. Reg. 2,775-02; 38 
C.F.R. § 3.7(x)(15). Although the Secretary of the Air Force, 
pursuant to authority delegated by the Secretary of Defense, 
has certified a group of members of the Merchant Marine who 
demonstrated active-duty service between December 7, 1941, 
and August 15, 1945, the appellant's DD-214 issued to him by 
the United States Army reflects service from December 12, 
1945 to December 31, 1946. The DD-214 does not otherwise 
reflect dates associated with the certified group, that is, 
dates that fall within the eligibility period of December 7, 
1941, to August 15, 1945.

Therefore, having reviewed the complete record, the Board 
finds that the evidence does not support that the appellant 
served in the Merchant Marine between December 7, 1941 and 
August 15, 1945. Congress has clearly defined what is 
required for eligibility for VA benefits, and the Board has 
no authority to extend or expand that definition. Here, there 
is no provision of law which accepts the status of a Merchant 
Marine who served for a period other than December 7, 1941, 
to August 15, 1945, as valid active military service for VA 
benefit purposes. 

In cases such as this, where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 
(1994). In view of the fact that the appellant has not been 
found to have had qualifying military service, the Board 
finds that he does not have basic eligibility 
for VA compensation benefits and therefore his appeal must be 
denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


